Case 1:20-cv-00852-LPS Document 21 Filed 08/11/21 Page 1 of 4 PagelD #: 142

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
DENNIS L. SMITH,
Plaintiff,
v. Civ. No. 20-852-LPS
MICHAEL L. TIPSORD, et al., .
Defendants.
MEMORANDUM
1. Introduction. Plaintiff Dennis L. Smith (“Plaintiff’ or Smith”), who proceeds pro
sé, filed this civil rights action on June 25, 2020. (D.I. 1) On February 12, 2021, the Court entered
an order that denied several motions filed by Plaintiff, gave him until on or before March 12, 2021
to file a response to Defendants’ motion to dismiss, and ordered Plaintiff to show cause why certain
unserved defendants should not be dismissed. (D.I. 16) In turn, Plaintiff filed motions for relief
from the order pursuant to Fed. R. Civ. P. 60(b)(3) and (4). (D.I. 19, 20) To date, he has not
responded to Defendants’ motion to dismiss.
2. Service. Plaintiff was ordered to show cause why Defendants Gary L. Perlin,

Debra L. Reed-Kiages, Pamela B. Strobel, Vicki A. O'Meara, Jody Boyer, and Janelle T. Boyer

 

should not be dismissed as defendants for failure to serve process within 90 days of filing the
complaint, pursuant to Fed. R. Civ. P. 4(m). Plaintiff responds that only State Farm Insurance and
Michael Tipsord are defendants in this matter. (See D.I. 19 at 3; DI. 20 at 4) He explains that he
mistakenly named them as defendants, but later removed them by amendment. (D.I. 20 at 3)

Given Plaintiff's representations, the Court finds he has presented cause for failure to serve. In

 
Case 1:20-cv-00852-LPS Document 21 Filed 08/11/21 Page 2 of 4 PagelD #: 143

addition, Gary L. Perlin, Debra L. Reed-Kiages, Pamela B. Strobel, Vicki A. O'Meara, Jody Boyer,
and Janelle T. Boyer will be dismissed as defendants.

3. Federal Rule of Civil Procedure 60. Plaintiff seeks relief under Rule 60(b)(3) and
(b)(4). (D.I. 19, 20) Rule 60(b) provides that a party may file a motion for relief from a final

judgment for the following reasons: (1) mistake, inadvertence, surprise, or excusable neglect; (2)

 

newly discovered evidence by which due diligence could not have been discovered in time to move
for a new trial under Rule 59(b); (3) fraud (whether heretofore denominated intrinsic or extrinsic),
misrepresentation or other misconduct of an adverse party;
(4) the judgment is void; (5) the judgment has been satisfied, released or discharged, or a prior
judgment upon which it is based has been reversed or otherwise vacated, or it is no longer equitable
that the judgment should have prospective application; or (6) any other reason justifying relief from
the operation of the judgment. A motion filed pursuant to Rule 60(b) is addressed to the sound
discretion of the trial court, guided by accepted legal principles applied in light of all relevant
circumstances. See Pierce Assoc., Inc. v. Nemours Found., 865 F.2d 530, 548 3d Cir. 1988).

4, Rule 60(6)(3) provides for relief from judgment by reason of “fraud (whether
previously called intrinsic or extrinsic), misrepresentation, or other misconduct by an opposing

party.” Rule 60(b)(3) concerns litigation-related fraud perpetrated in the course of litigation that

 

interferes with the process of adjudication. See Roger Edwards, LLC ». Fiddes ¢» Son Lid., 427 F.3d
129, 134 (1st Cir. 2005). Typical Rule 60(b)(3) fraud cases involve fraud or misstatements

perpetrated in the course of litigation or other misconduct aimed directly at the trial process. See

Tiller v. Baghdady, 294 F.3d 277, 280 (1* Cir. 2002). Once such fraud is proved, the judgment may be

set aside upon the movant’s showing that the fraud ““substantially interfered with [the movant’s]
ability fully and fairly to prepare for, and proceed at, trial.”’ Id (citation omitted). To prevail, a “ !

2
Case 1:20-cv-00852-LPS Document 21 Filed 08/11/21 Page 3 of 4 PagelD #: 144 |

movant must establish that the adverse party engaged in fraud or other misconduct, and that this
conduct prevented the moving party from fully and fairly presenting his case.” Siridiron v. Stridiron,
698 F. 2d 204, 207 (3d Cir. 1983). “In order to sustain the burden of proving fraud and
misrepresentation under Rule 60(b)(3), the evidence must be clear and convincing,” Brown ».
Pennsylvania R.B. Co., 282 F.2d 522, 527 (3d Cir. 1960) (citations omitted), and the motion must not
“serve as an attempt to relitigate the merits,” Fleming ». New York Univ., 865 F.2d 478, 484 (2d Cir.
1989). Rule 60(b)(3) “is aimed at judgments which were unfairly obtained, not at those which are
factually incorrect.” Heskng v. CSX Transp., Inc., 396 F.3d 632, 641 (5th Cir. 2005) (citation omitted).

5. Plaintiff contends that defense counsel attempted to trick him or committed
intentional fraud regarding his failure to file a motion to dismiss within the relevant time-frame and
that defense counsel lied to the Court. Nothing before the Court suggests that Defendants or their
counsel engaged in fraud or other misconduct, or that Plaintiff has, in any way, been prevented from
fully and fairly presenting his case.

6. Rule 60(b)(4) provides for relief from judgment if “the judgment is void.” Under
Rule 60(b)(4), “ ‘[a] judgment is not void’ . . . “simply because it is or may have been erroneous.”

United Student Aid Funds, Inc. v. Espinosa, 559 U.S. 260, 270 (2010) (internal quotation marks omitted).

 

 

 

 

 

 

 

 

 

“Instead, Rule 60(b)(4) applies only in the rare instance where a judgment is premised either on a
certain type of jurisdictional error or on a violation of due process that deprives a party of notice or
the opportunity to be heard.” Id. (citations omitted). Having reviewed the matter, the Court finds
that relief is not appropriate under Rule 60(b)(4).
7. Motion to Dismiss. Plaintiff is given one final opportunity to respond to
Defendants’ motion to dismiss should he chose to do so. |
8. Conclusion. The Court: (1) finds cause why certain defendants were not served; |

3
Case 1:20-cv-00852-LPS Document 21 Filed 08/11/21 Page 4 of 4 PagelD #: 145

(2) will deny PlaintifPs motions for relief under Rule 60(6) (D.1. 19, 20); and (3) will give Plaintiff

additional time to respond to Defendants’ motion to dismiss. An appropriate order will be entered.

Tan’ P. Dre.

August 11, 2021 HONORABLE LEONARD P. STARK
Wilmington, Delaware UNITED STATES DISTRICT JUDGE

 
